ORDER
A poll of the judges in regular active service to determine whether the appeal should be heard in banc was conducted at the suggestion of an active judge,
Upon consideration thereof, it is
ORDERED that the suggestion to rehear the appeal in banc be, and the same hereby is, accepted; and
IT IS FURTHER ORDERED that the judgment of the court entered on September 14, 1995, and reported in 66 F.3d 1167 (Fed. Cir.1995), is vacated and that the opinion of the court accompanying the said judgment is withdrawn.
Additional briefing and argument are not indicated at this time.
Chief Judge ARCHER, and Circuit Judge BRYSON did not participate in the poll.